10-25-02

EXHIBIT 10.58

--------------------------------------------------------------------------------

LICENCE AGREEMENT

BETWEEN

WYNN LAS VEGAS, LLC

3145 Las Vegas Blvd. South, Las Vegas, NV 89109, USA (“Wynn Las Vegas”),

AND

CALITRI SERVICES AND LICENSING LIMITED LIABILITY COMPANY

2724 Ujlengyel – Dorsa, Gyorgy – Utea 1 -   Hungary, Europe (“Calitri”),

DATED

October 31, 2002

--------------------------------------------------------------------------------


WHEREAS Wynn Las Vegas, wishes to have the right to produce and present an
aquatic live show (the “Show”) based and developed on a Concept which has been
approved by Wynn Las Vegas and described in a document entitled “Genesis” dated
October 2001 (the “Show Concept”), at the Le Rêve resort, in Las Vegas, Nevada
(“Le Rêve”);

 

WHEREAS Calitri will create and own the rights to use and exploit the storyline,
plot, themes, characters, concept developments, ideas, costumes, sets,
choreographies, lighting concepts, staging, sound designs and copyrights in the
Show (all of which being herein together referred to as the “Rights”);

 

WHEREAS Calitri agrees to licence to Wynn Las Vegas on an exclusive basis the
necessary rights to produce and present live performances of the Show and to
create, manufacture, produce, sell and distribute derivative products and
merchandising and to produce, distribute and sell publications relating to the
Show, subject to the terms and conditions of this Agreement.

 

Now, therefore, in consideration of the mutual covenants herein contained the
parties hereto agree as follows:

 

 

1.

DEFINITIONS

 

All capitalized words and terms not defined in this Agreement shall have the
meaning given to them in the “Production Services Agreement” entered into
between Wynn Las



--------------------------------------------------------------------------------

Page 2 of 15

Vegas and Productions du Dragon S.A. on October 31, 2002 (the “Dragon Production
Agreement”).

 

 

2.

GRANT OF LICENSE

 

 

A)

Subject to the terms of this Agreement and in consideration of the payments to
be made pursuant to Section 11 hereto, Calitri hereby grants to Wynn Las Vegas
for the whole duration of the Term and any Extension an exclusive license, to:

 

 

 

 

(1)

produce and present live performances of the Show at Le Rêve and at any other
Wynn Casino;

 

 

 

 

(2)

adapt, change, rearrange, modify, add to or delete from the Show for the
purposes mentioned in Section 2.A) (1) hereof, with the prior consent and the
assistance of Calitri and provided that any such adaptation, change,
rearrangement, modification or addition shall become the sole property of
Calitri;

 

 

 

 

(3)

create, manufacture, produce, sell and distribute, anywhere throughout the
world, derivative products incorporating or representing the name and/or the
logo of the Show (the “Show Trademarks”) or any visual elements of the Show, and
any other derivative products approved and authorized by Calitri (collectively
the “Show Products”);

 

 

 

 

(4)

advertise the Show by any method and through any media; and

 

 

 

 

(5)

publish, distribute and sell anywhere throughout the world printed material
directly related to the live performances of the Show, in book, magazine,
program or other printed form.

 

 

 

B)

Subject to the terms of this Agreement and in consideration of the payments to
be made pursuant to Section 11 hereof, Calitri hereby grants to Wynn Las Vegas
the perpetual exclusive license to exploit the Show Trademarks exclusively with
the other rights hereunder granted.

 

 

C)

All rights and licenses herein granted are cumulative; Wynn Las Vegas may
exercise or use any or all of such rights and licenses simultaneously with or
separately from the exercise of any other rights and licenses.

 

 

D)

Calitri and Wynn Las Vegas mutually acknowledge the relationship of trust and
confidence established between the parties. Calitri hereby represents that it
and Franco Dragone representing Creations du Dragon S.P.R.L.U. (“Créations”)
will use their best efforts in furthering the interests of Wynn Las Vegas to
provide

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 3 of 15

 

first-class entertainment attractions for Le Rêve and in the performance of
their duties and obligations under this Agreement.

 

 

 

Wynn Las Vegas hereby represents that it and Stephen A. Wynn individually will
use their best efforts to further the interests of Calitri to provide
first-class entertainment attractions to Le Rêve and in the performance of their
duties and obligations under this Agreement.

 

 

E)

Wynn Las Vegas hereby accepts and acknowledges that Calitri will be the sole
creator of the Show and that Calitri, as may be deemed necessary or as may be in
the best interests to the Show, may utilize consultants and subcontractors to
assist Calitri in the performance of the services contemplated hereunder,
provided that

 

 

 

 

(1)

Franco Dragone, representing Créations, shall be personally appointed to control
and oversee the creation and artistic direction of the Show; and

 

 

 

 

(2)

Calitri shall remain responsible to Wynn Las Vegas hereunder.

 

 

3.

CREATIVE AND ARTISTlC CONTROL

 

Calitri will lead all creative and artistic matters concerning the development,
production, staging, running and operation of the Show including, without
limitation, the Show Concept, creation, preparation, development, production,
selection of acts and performers, casting, sets, costumes, lighting, music,
staging, and other related showroom operations.

 

Calitri will fully and meaningfully consult with Wynn Las Vegas as may be
reasonably requested by Wynn Las Vegas on matters relating to the creation of
the Show. All creative and artistic decisions pertaining the Show will be made
jointly by Franco Dragone, representing Créations, and Stephen A. Wynn.

 

Without limiting the foregoing, Calitri and Wynn Las Vegas will share control
and approval rights on all creative and artistic decisions and matters
pertaining to the marketing of the Show including, without limitation, the
creation, development, promotion and marketing of the Show Products, the
creation of visual campaigns, the use of music and promotion and the names and
titles to be associated with said promotion.

 

 

4.

LENGTH OF SHOW

 

The Show shall run for approximately ninety (90) minutes with no intermission.

 

 

5.

TITLE OF SHOW

 

The title of the Show will be mutually agreed upon between Wynn Las Vegas and
Calitri. Wynn Las Vegas agrees that, at the request of Calitri, whenever or
wherever the

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 4 of 15

title of the Show will figure or be used, reference to such title shall also
include a reference as follows: “created by Dragone”, and including Dragone’s
logo when possible. Wynn Las Vegas also agrees, at the request of Calitri, to
include credits for the various creators of the Show in all printed material,
press releases, and souvenir programs related to the Show. Wynn Las Vegas and
Calitri mutually agree to establish the parameters of such inclusion or
reference when deemed necessary.

 

 

6.

PRODUCTION OF SHOW

 

Any costs of the nature set out in the Show Production Budget and incurred by
Calitri pursuant to this Agreement shall be reimbursed to Calitri by Wynn Las
Vegas in accordance with Section 11 hereof.

 

 

7.

THEATRE AND EQUIPEMENT

 

 

A)

The Show shall be presented by Wynn Las Vegas in a first class theatre situated
in the Le Rêve resort, which theatre shall seat approximately 2000 patrons
(“Showroom”). The Showroom shall be designed, constructed and laid out or
remodelled, as the case may be, by Wynn Las Vegas in accordance with general
parameters and specifications discussed with Calitri, including, without
limitation, stage dimensions, sound, backstage services, lighting, and
theatrical equipment required by Calitri. Wynn Las Vegas agrees that the theatre
and Showroom will have to be completed and delivered to Calitri dust free for
the production of the Show by no later than 183 days before the Opening Date.

 

 

B)

Wynn Las Vegas shall consult with Calitri at every material stage of the
construction of the Showroom, so as to ensure that it remains suitable for the
Show.

 

 

C)

During the Term, Wynn Las Vegas shall maintain the Showroom, including its
theatrical and specialised equipment, in good working order, at its sole cost.

 

 

8.

PERFORMANCE OF SHOW

 

Wynn Las Vegas shall present the Show in the Showroom during the Term,
commencing on the Opening Date, at its sole cost and expense.  Wynn Las Vegas
hereby represents that there shall be a minimum of 470 performances of the Show
presented during each complete year of the Term.

 

 

9.

EXCLUSIVITY

 

 

A)

During the Term, neither Calitri nor any of its affiliates shall present:

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 5 of 15

 

(1)

the Show or any other show using same or similar characters or story line as a
live presentation at any place in the world but Le Rêve or any other Wynn
Casino; and

 

 

 

 

(2)

any show whatsoever at any casino or any casino resort complex in North America
(USA and Canada) or Macau other than a Wynn Casino. This provision shall also
include the production or creation of any show or theatrical presentation at any
theatre or performance venue in North America (USA and Canada) or Macau located
within five miles of any Wynn Casino.

 

 

 

 

 

The foregoing restrictions do not apply to:

 

 

 

 

 

 

(ii)

Services provided in connection with a Céline Dion production show to be
presented in Las Vegas or its replacement show; and

 

 

 

 

 

 

(iii)

Services provided in connection with “Mystere” and/or “O” in Las Vegas, Nevada.

 

 

B)

During the Term, Calitri shall be entitled, at its sole discretion, to prevent
Wynn Las Vegas or any other Wynn Casino from presenting, directly or indirectly:

 

 

 

 

(1)

the Show or any other show using same or similar characters or story line as a
live presentations at any place in the world but a Wynn Casino; and

 

 

 

 

(2)

any other show whatsoever, provided that such other show is similar in type to
those being or having been created, presented by or through Calitri at the time
Wynn Las Vegas would be willing to present or produce such other show. Without
limiting the foregoing it is agreed that such other shows would include any show
of the nature of a theatre play, musical, opera, circus style show and any other
production involving many performers or disciplines. In the event Wynn Las Vegas
would be willing to present such other show at any place anywhere in the world,
Calitri shall have a right of first refusal to create and/or produce said other
show at the conditions proposed by Wynn Las Vegas. Calitri’s right of first
refusal shall be exercised in a timely manner.

 

 

10.

ENHANCEMENTS

 

If reasonably requested by Calitri and agreed to by Wynn Las Vegas, Wynn Las
Vegas shall incur, on a cumulative basis, up to US$1,000,000 in costs per year,
for enhancements of the show, during the first nine years of the Term and, if
the Term is extended, during each year of the Extension.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 6 of 15

11.

COMPENSATION

 

 

A)

In consideration of the foregoing grant of licenses and rights, and in addition
to the payment of certain costs and expenses as set forth in other sections of
this Agreement, Wynn Las Vegas shall pay to Calitri:

 

 

 

 

(1)

a non-refundable Creation Fee of US$2,000,000 (the ”Creation Fee”), of which
US$1,000,000 has been paid. The balance of the Creation Fee will be payable
within thirty (30) days after completion of the Le Rêve financing, but in no
event later than December 31, 2002.

 

 

 

 

(2)

such amounts, by way of advances, as are necessary to pay the non refundable
advances, if any, payable to the Show Conceptors other than Créations (“Advances
to Conceptors”). Such Advances to Conceptors shall neither be included in the
Show Production Costs nor in Show Operating Expenses for the purpose of this
Section 11 hereunder, except for the financing costs of such Advances to
Conceptors (as stated below). The Advances to Conceptors shall be reimbursed to
Wynn Las Vegas by deduction from the First Royalty (as defined below) to be paid
to Calitri. Calitri acknowledges having received from Wynn Las Vegas  an amount
of US$180,418 as of August 31, 2002, in partial payment of the Advances to
Conceptors. The parties agree that the total amount of the Advances to
Conceptors shall not exceed US$875,000.

 

 

 

 

(3)

during the Term and any Extension thereof, the following non-refundable
royalties (“Royalties”):

 

 

 

 

 

 

(i)

For each week and within seven days from the end thereof, a royalty (“First
Royalty”) equal to ten percent (10%) of one hundred percent (100%) of Net Ticket
Revenue from the Show.

 

 

 

 

 

 

(ii)

In respect of each Fiscal Quarter, a royalty (“Second Roya1ty”) equal to thirty
percent (30%) of the Show Net Profits.

 

 

 

 

 

 

(iii)

Wynn Las Vegas shall be entitled to deduct from the First Royalty, before paying
Calitri, the amount of the Advances to Conceptors (as defined above).

 

 

 

 

(4)

Reimbursement of all Show Production Costs incurred by Calitri pursuant to
Section 6. hereof.

 

 

 

 

(5)

Reimbursement of all costs, if any,  incurred by Calitri in connection with name
searches for the Show and preparing, filing and registration of trademarks in
connection with the Show.

 

 

 

 

(6)

Reimbursement of all operating and follow up costs incurred by Calitri during
the Fiscal. Quarter.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 7 of 15

B)

Wynn Las Vegas shall retain for its own account all of the Net Ticket Revenue
from the Show, and all of the Show Net Profits, subject to the amounts payable
to Calitri hereunder.

 

 

C)

All sums payable to Calitri pursuant to Section 11 A(3)(ii) hereof shall be
payable as follows:

 

 

 

Within ten (10) business days following each month of each Fiscal Quarter, Wynn
Las Vegas shall provide Calitri with a statement showing the total Show Revenue
received by Le Rêve and the total Show Operating Expenses incurred by Wynn Las
Vegas over such month, and Wynn Las Vegas shall pay to Calitri together with
such statements thirty percent (30%) of the Show Net Profits, if any, for such
month.  Then, within fifteen (15) days following the end of each Fiscal Quarter
during the Term, Wynn Las Vegas shall provide Calitri with the Quarterly Net
Profit Statement showing (i) the total Show Revenue received by Wynn Las Vegas
and the total Show Operating Expenses incurred by Wynn Las Vegas over such
Fiscal Quarter, and (ii) the portion of the Show Net Profits due and payable to
Calitri for such Fiscal Quarter, and Wynn Las Vegas shall remit to Calitri
together with such statement the portion of the Show Net Profits then still due
and payable to Calitri.

 

 

 

Within forty-five (45) days after the end of each Year during the Term, Wynn Las
Vegas shall provide Calitri with a yearly statement (i) the total Show Revenue
received by Wynn Las Vegas and the total Show Operating Expenses incurred by
Wynn Las Vegas over such Year (ii) the amount of any adjustment required to the
Show Net Profits as set forth below and (iii) the portion of the Show Net
Profits due and payable to Calitri, or refundable to Wynn Las Vegas, for such
Year based upon the actual results of each Fiscal Quarter, and Wynn Las Vegas
shall remit to Calitri together with such statement the portion of the Show Net
Profits due and payable to Calitri, if any.  Any refund due to Wynn Las Vegas
from Calitri may be applied against future quarterly Show Net Profits due and
payable to Calitri until fully paid.  If, on termination or expiration, a refund
remains due to Wynn Las Vegas. such refund shall be paid within ten (10) days
after said expiration or termination in immediately available US$funds or bank
draft as per Wynn Las Vegas’ written instructions.

 

 

 

All sums payable to Calitri pursuant to Section 11.A)(4), (5) and (6) shall be
payable within ten (10) days after insurance by Calitri of invoices in respect
thereof accompanied by appropriate supporting document.

 

 

D)

All of the aforesaid amounts payable to Calitri shall be paid by Wynn Las Vegas
in immediately available $US funds or bank draft as per Calitri’s written
instructions.

 

 

E)

As compensation for the creation of the show and ongoing overseeing the creation
and artistic direction of the Show, Franco Dragone shall receive 189,723

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 8 of 15

 

shares of the common stock of Wynn Resorts, Limited, subsequent to that
company’s initial public offering and pursuant to a restricted stock agreement
which shall include certain vesting conditions and other restrictions.

 

 

12.

MERCHANDISING

 

 

A)

During the Term and without prejudice of the other provisions hereof, Wynn Las
Vegas shall have the sole and exclusive worldwide right to license and/or
manufacture and sell Show Products of all types or kinds.

 

 

B)

Calitri and Wynn Las Vegas shall select together:

 

 

 

 

(1)

The particular types of Show Products to be licensed and/or manufactured and
sold by Wynn Las Vegas and other Wynn Casinos, and all elements of the design
thereof, including without limitation, colors, shapes, packaging, depiction in
all respects of the trademarks; and

 

 

 

 

(2)

The particular types of Show Products sold in the Showroom and the manner in
which Show Products are sold elsewhere in the world.

 

 

 

 

Quality and manufacturing standards of the Show Products shall in any case be
comparable to the highest quality in manufacturing standards of similar types of
merchandise sold by Wynn Las Vegas and Calitri.

 

 

C)

Wynn Las Vegas shall sell Show Products in the lobby of the Showroom and in a
retail store situated at a prime retail location in the Le Rêve and in proximity
to the Showroom entrance and/or at any alternate location in Le Rêve determined
to provide optimal visibility and traffic flow to and from the Showroom
entrance, which location shall be approved by Calitri, and which store shall
sell Show Products exclusively.

 

 

D)

Calitri may develop and create, subject to reasonable approval of Wynn Las
Vegas, a souvenir program in respect of the Show (“Souvenir Program”), to be
sold by Wynn Las Vegas during the Term and any Extension thereof in the retail
store referenced to above and the Showroom. The parties shall mutually agree as
to the best method of manufacture and production of the Souvenir Program.

 

 

E)

Wynn Las Vegas in consideration of the license granted in this section 12 shall
pay to Calitri a merchandise royalty of:

 

 

 

 

(1)

ten percent (10%) of one hundred (100%) of the retail selling price of all Show
Products, and Souvenir Programs sold by Wynn Las Vegas, less sales taxes, credit
card and handling fees and customer returns, and shall retain all of the gross
proceeds of such sales; and

 

 

 

 

(2)

fifty percent (50%) of one hundred percent (100%) of the before tax profits
generated by all non retail sales of Show Products and Souvenir Programs sold by
or on behalf of Wynn Las Vegas. Such before tax

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 9 of 15

 

 

profits shall be equal to one hundred percent (100%) of the gross proceeds
generated by all such non retail sales of Show Products and Souvenir Program
less all direct out of pocket expenses incurred by Wynn Las Vegas in relation
with such sales. For the purpose hereof, such direct out of pocket expenses
shall not include any interest and other financing expenses incurred by Wynn Las
Vegas, any cost of a capital nature and any amortisation in respect thereof and
any income taxes payable by Wynn Las Vegas.

 

 

F)

Notwithstanding the foregoing, the parties agree that the exploitation of the
following rights pertaining to the Show shall be “frozen” and cannot be marketed
without the mutual approval of both parties.

 

 

 

 

(1)

All videos, audiovisual works, motion pictures, television series, sound
recordings and interactive multimedia products, in whatever form and medium,
including without limitation internet web sites specially devoted to the show. 
(In such a case, Wynn Las Vegas acknowledges that appropriate compensation shall
be payable to the Show music publisher(s) for the synchronization or mechanical
rights, in accordance with the industry standards and practices); and

 

 

 

 

(2)

All books, magazines, comic strips or other publications, incorporating aspects
of the Show including, but not limited to, the characters, costumes and any
pictorial, visual graphics or sculptural works forming part or appearing in or
using the title or logos of the Show or based upon or utilising the visual the
Show.

 

 

G)

Wynn Las Vegas shall have the right to include the Show Trademarks in the Show
Products and in all advertising and promotional materials prepared for the Show.

 

 

13.

SPONSORSHIP

 

During the Term, the Show as presented in the Showroom should not be utilised so
as to endorse any third-party products or services and shall not develop
sponsorship arrangements without the express prior written consent of Wynn Las
Vegas and Calitri, which consents may be arbitrarily withheld.

 

 

14.

LICENSING AND SUBLICENSING

 

 

A)

Calitri hereby represents and warrants that it owns or controls the Rights, that
Calitri is not a party to any agreement which would prohibit Calitri from
granting the licenses granted herein to Wynn Las Vegas and that the licenses
granted herein by Calitri to Wynn Las Vegas do not and will not conflict with or
result in a breach of the terms, conditions, provisions of, or constitute a
default under any agreement to which Calitri is a party.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 10 of 15

B)

Except as otherwise provided herein in Section 12. A) hereof, the rights granted
to Wynn Las Vegas under this Agreement shall not be transferred, licensed,
sublicensed, assigned, sold or otherwise disposed of by Wynn Las Vegas without
the prior written consent of Calitri except that:

 

 

 

 

(1)

Wynn Las Vegas shall be entitled to transfer, license, sublicense, assign, sell
or dispose of the rights granted under this Agreement to any Wynn Casino without
the prior written consent of Calitri; and

 

 

 

 

(2)

Wynn Las Vegas shall be entitled to sublicense the right to exploit the Show
Trademarks in relation with the advertising of the Show to any third party
without the prior written consent of Calitri.

 

 

15.

TERMINATION AND REVERSION OF RIGHTS

 

 

A)

The licenses hereinabove granted shall cease and terminate, and the rights
hereinabove granted shall automatically revert to the Calitri, if:

 

 

 

 

(1)

Wynn Las Vegas files a petition in bankruptcy or is adjudicated a bankrupt or if
a proceeding, petition or notice in bankruptcy, voluntary or involuntary, is
filed against Wynn Las Vegas or if Wynn Las Vegas becomes insolvent or makes an
assignment for the benefit of its creditors or an arrangement pursuant to any
bankruptcy law or if Wynn Las Vegas discontinues its business or if a receiver
is appointed for it or its business or if a suspension of payments is given by
any court of competent jurisdiction in respect of Wynn Las Vegas; or

 

 

 

 

(2)

Either party violates any of its obligations or conditions under the term of
this Agreement, provided the other party gives sixty (60) days’ notice in
writing of such violation and such violation is not remedied within said sixty
(60) days; or

 

 

 

 

(3)

The Dragon Production Agreement is terminated.

 

 

B)

If the Agreement herein is terminated in accordance with any of the provisions
of Section 15.A), all compensation theretofore accrued shall become due and
payable immediately to Calitri and Wynn Las Vegas shall indemnify Calitri for
all costs, expenses and charges payable by Calitri to employees or contractors
and other third parties as may reasonably and necessarily result from such
termination, and Calitri shall not be obligated to reimburse Wynn Las Vegas for
any payment theretofore paid by Wynn Las Vegas to Calitri.

 

 

16.

TAXES AND ASSESSMENTS

 

 

A)

All payments and compensation hereinabove provided are exclusive of any taxes of
any nature and of any government whatsoever, whether the fiscal law is in

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 11 of 15

 

force presently or at any time in the future, except for income taxes, but are
subject to withholding taxes, if any.

 

 

B)

The parties hereto agree to cooperate with each other to obtain the appropriate
certificates of reduction or exemption of taxes, wherever applicable.

 

 

17.

BOOKS AND RECORDS

 

 

A)

Wynn Las Vegas shall keep or have any assignees or licensees of Wynn Las Vegas’
rights keep accurate books of account and records covering all transactions
relating to the rights and licenses herein granted and Calitri or its nominees
shall have the right upon notice and at all reasonable hours during any business
day to an examination of said books of account and records and all other
documents and materials, whether in the possession of Wynn Las Vegas or any
assignees or sublicensees of Wynn Las Vegas’ rights or otherwise, with respect
to the subject matter and the terms of this Agreement, and shall have free and
full access thereto for the purpose of taking extracts or copies thereof.

 

 

B)

Calitri shall keep accurate books of account and records covering all
transactions performed by Calitri pursuant to the terms of this Agreement and
Wynn Las Vegas shall have the right upon notice and at reasonable hours during
any business day to an examination of said books of account and records with
respect to the amounts reimbursable to Calitri under the terms of this
Agreement, and shall have free and full access thereto for the purpose of taking
extracts or copies thereof.

 

 

18.

INDEMNITIES OF CALITRI

 

 

A)

Calitri agrees to indemnify and hold harmless Wynn Las Vegas, its members,
managers, directors, officers and agents and all others claiming by, through or
under Wynn Las Vegas against any claims, demands, suits, losses, costs, expenses
(including, without limitation, reasonable counsel fees, costs and
disbursements), damages or recoveries (including, without limitation, any
amounts paid by Wynn Las Vegas in settlement), suffered, paid, incurred or
assumed by Wynn Las Vegas, its members, managers, directors, officers, agents
and all other claiming by, through or under Wynn Las Vegas by reason of any
breach or non-performance of any representation, warranty or covenant of Calitri
contained in this Agreement, or by Calitri’s negligence or willful misconduct .

 

 

B)

Wynn Las Vegas shall notify Calitri in writing of the existence of any such
claim, demand or suit, which if sustained, would give rise to liability on the
part of Calitri hereunder, promptly after Wynn Las Vegas has knowledge of any
such claim, demand or suit. Calitri shall have the option to designate counsel
to defend any such claim, demand or suit designated by it and shall control such
defense. Wynn Las Vegas shall cooperate in the defense of any such claim, demand
or suit and may participate in the defense of any such claim, demand or

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 12 of 15

 

suit with counsel of its own choosing (if Wynn Las Vegas does not approve
counsel designated by Calitri) at its own expense, it being understood that
Calitri shall not be responsible for the payment of any fees of any such
counsel.  Wynn Las Vegas shall not take any action to compromise or settle any
such claim, demand or suit unless consented to in writing by Calitri.

 

 

19.

INDEMNITIES OF WYNN LAS VEGAS

 

 

A)

Wynn Las Vegas agrees to indemnify and hold harmless Calitri, its directors,
officers and agents and all others claiming by, through or under Calitri against
any claims, demands, suits, losses, costs, expenses (including, without
limitation, reasonable counsel fees, costs and disbursements), damages or
recoveries (including, without limitation, any amounts paid by Calitri in
settlement), suffered, paid, incurred or assumed by Calitri, its directors,
officers, agents and all other claiming by, through or under Calitri by reason
of any breach or non-performance of any representation, warranty or covenant of
Wynn Las Vegas contained in this Agreement, or by Wynn Las Vegas’ negligence or
willful misconduct.

 

 

B)

Calitri shall notify Wynn Las Vegas in writing of the existence of any such
claim, demand or suit, which if sustained, would give rise to liability on the
part of Wynn Las Vegas hereunder, promptly after Calitri has knowledge of any
such claim, demand or suit. Wynn Las Vegas shall have the option to designate
counsel to defend any such claim, demand or suit designated by it and shall
control such defense. Calitri shall cooperate in the defense of any such claim,
demand or suit with counsel of its own choosing (if Calitri does not approve
counsel designated by Wynn Las Vegas) at its own expense, it being understood
that Wynn Las Vegas shall not be responsible for the payment of any fees of any
such counsel Calitri shall not take any action to compromise or settle any such
claim, demand or suit unless consented to in writing by Wynn Las Vegas.

 

 

20.

OPTION

 

Wynn Las Vegas or one of its affiliates shall have the option to have Calitri
create, develop and produce a second new first-class theatrical entertainment
attraction (the “Other Show”) to be financed, produced and presented by Wynn Las
Vegas or its affiliate at Le Rêve or any other of the Wynn Casinos and to obtain
an exclusive licence to produce and present the Other Show upon terms and
conditions similar to those set out in this Agreement, provided that (a) Wynn
Las Vegas or its affiliate has informed Calitri in writing by no later than
December 31, 2003 that it wishes to produce and present such Other Show; (b) the
first public performance of the Other Show is scheduled to take place no earlier
than 15 months and no later than 30 months after the notice provided in the
preceding clause (a), taking into account the size and complexity of the Show;
and (c) within ten (10) days following the approval of the concept of the Other
Show, Wynn Las Vegas or its affiliate pays Calitri the sum of US$1,000,000. The

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 13 of 15

parties acknowledge and agree that Wynn Las Vegas has already paid Calitri
US$1,000,000 to obtain and secure this option right.

 

 

21.

MISCELLANEOUS

 

 

A)

This Agreement together with any attachments hereto shall be the definitive
Agreement between the parties and define each party’s rights and obligations to
the other. This Agreement may be modified with the consent of both parties by
written amendment, which, upon execution shall become a part of this Agreement
with the same full force and effect as if first written.

 

 

B)

Calitri acknowledges that Wynn Las Vegas and its affiliates conduct businesses
that are subject to and exist because of privileged licenses issued by
governmental authorities in the State of Nevada and elsewhere, that regulate
gaming and related matters.  In the event Calitri is found unsuitable by the
appropriate governmental authority or if Wynn Las Vegas is advised by such
governmental authority to terminate its relationship with Calitri, or Wynn Las
Vegas reasonably determines, based on its internal compliance investigation and
based on substantial, objective and evidenced elements, that it is required to
terminate its relationship with Calitri to avoid the loss of its privileged
licenses or receive sanctions, Wynn Las Vegas shall be entitled to terminate the
agreement between the parties without liability to Calitri except for the
obligation to pay all costs incurred to the date of such termination.

 

 

 

Notwithstanding the above, Calitri shall be allowed an opportunity to pursue any
appeal rights it may have with respect to any governmental determination which
Wynn Las Vegas is using as the basis of exercising its termination rights.

 

 

 

If the licenses are terminated for any reason other than as a result of
Calitri’s activities as referred to above, Calitri shall be entitled to full
indemnification by Wynn Las Vegas for all and any provable losses incurred by
Calitri due to such termination.

 

 

C)

Each party undertakes not to disclose the existence of this Agreement to any
third party except to its professional advisors and its consultants and to such
other persons as is reasonably required in order to consummate the transactions
contemplated herein.

 

 

 

This paragraph shall survive the termination of this Agreement. This
confidentiality restriction does not apply in the event of litigation between
the parties in relation to this Agreement, or in the event its disclosure is
compelled by law or regulation or by order of any court or regulatory authority
having jurisdiction over one of the parties.  In this regard, Calitri
acknowledges and agrees that this Agreement may be required to be disclosed by
Wynn Las Vegas and its affiliates in connection with the financing of Le Rêve.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 14 of 15

D)

This Agreement shall be governed by and construed in accordance with the laws
and of the State of Nevada, without regard to conflict of laws principles, and
the parties hereby consent to the exclusive jurisdiction of the state or federal
court located in Clark County, Nevada for any dispute arising out of or relating
to this Agreement.

 

 

E)

Neither this Agreement nor any rights or obligations conveyed hereunder may be
transferred, assigned, or delegated (including by sublicense) without the
written consent of the other party, which consent may be withheld for any reason
whatsoever. Notwithstanding the foregoing, this Agreement may be assigned by
Wynn Las Vegas or by Calitri to any of its affiliated entities, without the
prior consent of the other party; provided that such assignment shall not
discharge or otherwise affect the obligations of the assignor to perform,
fulfill and satisfy its obligations and responsibilities hereunder. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and each of their respective successors, permitted assigns, administrators
and/or legal representatives.

 

 

F)

Faxed signatures shall be sufficient to bind each party to this Agreement and
this Agreement may be executed in one or more counterparts, which shall form
together the entire Agreement between the parties.

 

 

G)

Nothing herein contained shall constitute a partnership or joint venture between
the parties hereto. No party shall act in any manner contrary to the terms of
this Section 21.G) and no party shall become liable by any representation, act
or omission of the other.

 

 

H)

Except as otherwise specifically set forth above, nothing contained herein shall
be interpreted or construed as creating on Calitri, its staff and personnel,
including Franco Dragone representing Créations, an obligation to devote time
and resources on an exclusive basis.

 

 

I)

This Agreement constitutes the complete and exclusive agreement between the
parties and replaces and supersedes all prior agreements, negotiations,
statements, memoranda and understandings with respect to its subject matter.

 

 

J)

The voiding of any provision of this Agreement by any Court shall not serve as
to void or place in less than full force and effect any other provision of this
Agreement.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Page 15 of 15

This Agreement is agreed to and accepted this 31st day of October 2002 by those
parties whose duly authorized signatures are set forth below:

 

CALITRI SERVICES AND
LICENSING LIMITED
LIABILITY COMPANY

 

 

WYNN LAS VEGAS, LLC

 
 

 

 

 

 
 

 

 

Per: WYNN RESORTS HOLDINGS LLC

 
 

 

 

its sole member

 
 

 

 

Per: VALVINO LAMORE, LLC

 
 

 

 

its sole member

 
 

 

 

Per: WYNN RESORTS, LIMITED

 
 

 

 

its sole member

 
 

 

 

 

Per

/s/ AUSTIN L. SEALY

 

Per:

/s/ STEPHEN A. WYNN

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Austin L. Sealy
Managing Director

 

 

Stephen A. Wynn
Chairman and Chief Executive Officer

 
 

 

 

 

As to the personal obligations in Sections 2.D) and E):
 

 

 

 
 

 

 

 

 

/s/ FRANCO DRAGONE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Franco Dragone,  Représenting Créations
du Dragon S.P.R.L.U.

 

 

 

THIS AGREEMENT IS STRICTLY CONFIDENTIAL